Citation Nr: 1825360	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that a rating in excess of 70 percent is warranted for his service-connected PTSD and also, that he is precluded from working in any capacity due to his PTSD and service-connected heart disease.

Most recently, the Veteran was afforded a December 2014 VA examination.  The examiner indicated the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner reported the Veteran has been married since 1970 and lives with his spouse and two dogs.  She stated the Veteran had not worked in 1 to 2 years, although his hobbies included woodworking, "building stuff" and fishing.  Psychiatric symptoms include difficulty sleeping, problems with memory and concentration, as well as flashbacks from Vietnam.  Additionally, the examiner noted symptoms of near continuous panic or depression affecting his ability to function, and disturbances of motivation and mood.  The examiner indicated the Veteran's appearance, hygiene and speech were appropriate and that he has no hallucinations, delusions, or homicidal or suicidal ideation.

Thereafter, the Veteran was afforded a September 2016 Board hearing in which he reported an increase in his psychiatric symptoms.  He indicates significant difficulty sleeping, anxiety in crowds and consistent problems with his personal hygiene.  He states his hygiene is not important to him, he can go days without taking a bath and that he occasionally urinates in inappropriate places, including his yard.  He indicates memory impairment, difficulty concentrating and ongoing depression.  As the Veteran has generally contended during the September 2016 hearing that his PTSD symptoms may have worsened, the Board finds that he should be afforded a new VA examination on remand to determine the current severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the claim for a TDIU, the Veteran testified during the hearing that he last worked one year prior and that his PTSD and heart disease preclude all work.  He indicated his PTSD makes working with others difficult, especially supervisors, and that he also had complaints due to missing work to attend doctor's appointments for the heart disorder.  Thus, the Board finds the TDIU claim is part and parcel of the Veteran's increased rating claim for PTSD and is inextricably intertwined.

Prior to the VA psychiatric examination, any outstanding VA treatment records must be obtained and added to the record, including from the Houston VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since March 2015, to include from the Houston VAMC.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.

The examiner should comment on the effect of the Veteran's PTSD on his employability.

3.  Finally, readjudicate the appeal.  If any benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

